DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 9/27/21. 
There are a total of 19 claims pending in this application; of the previous 33 claims, claims 37, 45 and 48 have been amended; no claims have been canceled; no claims have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-31, 33-35, 42, 45-46 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Tengler et al. (US 20130158778).

As to claim 30 Murphy teaches:

determining, based at least in part on the telematics data, a package status relating to whether the package is present or absent from the vehicle; ([0080]) 

communicating the package status to a user. ([0019], [0038], [0040-0041], and [0080]) Murphy doesn’t explicitly teach: “connecting a telematics device to a vehicle bus; receiving telematics data from the telematics device when connected to the vehicle bus, Tengler teaches:

connecting a telematics device to a vehicle bus; (Fig 1 element 14 and [0027] and [0033])

connecting a telematics device to a vehicle bus; receiving telematics data from the telematics device when connected to the vehicle bus, the telematics data including vehicle operation data; vehicle location data; vehicle acceleration data; and other sensor data; ([0045], and [0050-0053])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Tengler. The motivation would have been to enhance safety by transmitting a crash or imminent crash information to a call center so help may be quickly dispatched.

As to claim 34 Murphy teaches:

comparing the telematics data to a threshold; ([0032], [0059] and [0075])

determining, based at least on part of the telematics data, a package status relating to whether the package is located with the vehicle; ([0080])

communicating the package status to a user. ([0019], [0038], [0040-0041], and [0080]) Murphy doesn’t explicitly teach: “connecting a telematics device to a vehicle bus; receiving telematics data from the telematics device when connected to the vehicle bus, the telematics data including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data” Tengler teaches:

connecting a telematics device to a vehicle bus; (Fig 1 element 14 and [0027] and [0033])

receiving telematics data from the telematics device when connected to the vehicle bus, the telematics data including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data; ([0045], and [0050-0053])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Tengler. The motivation would have been to enhance safety by transmitting a crash or imminent crash information to a call center so help may be quickly dispatched.


As to claim 45 Murphy teaches:

Wherein receiving the telematics data from the telematics device comprises:
receiving from the telematics device the telematics first data indicative of a first location of the vehicle; (Fig 7 and [0003], [0019], [0026], [0029], [0036], [0050] data is collected, sent and received at various locations (first, second, third) along the route)

receiving from the telematics device the telematics second data indicative of a second location of the vehicle; (Fig 7 and [0003], [0019], [0026], [0029], [0036], [0050] data is collected, sent and received at various locations (first, second, third) along the route)

receiving from the telematics device the telematics third data indicative of a third location of the vehicle; (Fig 7 and [0003], [0019], [0026], [0029], [0036], [0050] data is collected, sent and received at various locations (first, second, third) along the route)

determining, based at least on part of the telematics data, a package status relating to whether the package is located with the vehicle at the third location; ([0080])

communicating the package status to a user. ([0019], [0038], [0040-0041], and [0080])
Murphy doesn’t explicitly teach: “connecting a telematics device to a vehicle bus; receiving telematics data from the telematics device when connected to the vehicle bus, the telematics data including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data” Tengler teaches:

connecting a telematics device to a vehicle bus; (Fig 1 element 14 and [0027] and [0033])

receiving telematics data from the telematics device when connected to the vehicle bus, the telematics data including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data; ([0045], and [0050-0053])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Tengler. The motivation would have been to enhance safety by transmitting a crash or imminent crash information to a call center so help may be quickly dispatched.

	As to claims 31, 35 and 46 (using claim 31 as exemplary) Murphy teaches:

wherein the vehicle location data includes GPS data. ([0036], [0050], [0059], [0074])

As to claims 42 and 53 (using claim 42 as exemplary) Murphy teaches:

wherein receiving telematics data from the telematics device comprises receiving telematics data from the telematics device as a result of an event. ([0019], [0026], [0029], [0032] the examiner interprets receiving temperature data when the temperature reaches a threshold as an event meeting the claim language)

Tengler teaches:

wherein receiving telematics data from a telematics device comprises receiving telematics data from the telematics device as a result of an event. ([0045])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Tengler. The motivation would have been to transmit a crash or imminent crash information to a call center so help may be quickly dispatched.

Claims 37 and 48 rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Tengler et al. (US 20130158778) and further in view of Shuman et al. (US 20030065432).

	As to claims 37 and 48 (using claim 37 as exemplary), Murphy and Tengler teach all of the claimed limitations of claims 34 and 45 as above. Murphy and Tengler don’t explicitly teach: “wherein the vehicle operation data includes data indicative of a seatbelt status.” Shuman teaches:

wherein the vehicle operation data includes data indicative of a seatbelt status. ([0179])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy, Tengler and Shuman. The further motivation would have been to enhance safety by notifying drivers of unlatched seatbelt status and notifying the company about driver information related to seatbelt use so further training may be provided when necessary.

Claims 38-41 and 49-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Tengler et al. (US 20130158778) and further in view of Davidson et al. (US 20100094769).

	As to claims 38 and 49 (using claim 38 as exemplary), Murphy and Tengler teach all of the limitations of claims 34 and 45 as above. Murphy and Tengler don’t explicitly teach: “wherein the other sensor data includes data indicative of a door status.” Davidson teaches:

wherein the other sensor data includes data indicative of a door status. ([0040-0042])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy, Tengler and Davidson. The further motivation would have been to enhance safety by notifying drivers of doors that aren’t completely latched.

As to claims 39 and 50 (using claim 39 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a driver's side door status. ([0040-0042])

As to claims 40 and 51 (using claim 40 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a cargo door status. ([0040-0042] the examiner interprets the bulkhead door as a cargo door)

As to claims 41 and 52 (using claim 41 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a cargo door status. ([0040-0042] the examiner interprets the bulkhead door as a cargo door)

Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Tengler et al. (US 20130158778) and further in view of Schrader et al. (US 20130303143).

As to claim 43 Murphy and Tengler teach all of the claimed limitations of claim 34 as above. Murphy and Tengler don’t explicitly teach: “wherein the other sensor data includes data obtained from a beacon device.” Schrader teaches:

wherein the other sensor data includes data obtained from a beacon device. ([0053])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy, Tengler and Schrader. The further motivation would have been to reduce system costs by using a generally available phone that is nearly everyone carries.

Claim 54 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Tengler et al. (US 20130158778) and further in view of Davidson et al. (US 20100094769) and further in view of Schrader et al. (US 20130303143).

	As to claim 54 Murphy, Tengler and Davidson teach all of the claimed limitations of claim 41 as above. Murphy, Tengler and Davidson don’t explicitly teach: “wherein the other sensor data includes data obtained from a beacon device.” Schrader teaches:

wherein the other sensor data includes data obtained from a beacon device. ([0053])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy, Tengler, Davidson and Schrader. The further motivation would have been to reduce system costs by using a generally available phone that is nearly everyone carries.

Claims 44 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Tengler et al. (US 20130158778) and further in view of Shuman et al. (US 20030065432) and further in view of Davidson et al. (US 20100094769).

As to claims 44 and 55 (using claim 44 as exemplary), Murphy and Tengler teach all of the claimed limitations of claims 34 and 45 as above. Murphy further teaches:

wherein the vehicle location data includes GPS data ([0036], [0050], [0059], [0074]) Murphy and Tengler don’t explicitly teach: “wherein the vehicle operation data includes data indicative of a seatbelt status, data indicative of a driver's side door status and data indicative of a cargo door status.” Shuman teaches:

wherein the vehicle operation data includes data indicative of a seatbelt status. ([0179]) Shuman doesn’t explicitly teach: “wherein the other sensor data includes data indicative of a driver's side door status and data indicative of a cargo door status.” Davidson teaches:

wherein the other sensor data includes data indicative of a driver's side door status and data indicative of a cargo door status ([0040-0042] the examiner interprets the bulkhead door as a cargo door)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy, Tengler, Shuman and Davidson. The further motivation would have been to transmit a crash or imminent crash information to a call center so help may be quickly dispatched and to enhance safety by notifying drivers of unlatched seatbelt status and notifying the company about driver information related to seatbelt use so further training may be provided when necessary and to enhance safety by notifying personnel of doors that aren’t completely latched.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on pages 6-7) with regard to the independent claim(s) 30 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature “determining, based at least in part on the telematics data, a package status relating to whether the package is present or absent from the 
The examiner respectfully disagrees. Applicant further reasons that the above claimed feature is not taught because the Murphy reference fails to teach “receiving telematics data from the telematics device when connected to the vehicle bus, the telematics data including vehicle operation data; vehicle location data; vehicle acceleration data” as admitted by the office in the previous office action. Murphy does teach receiving telematics data including location data as in cited paragraph 80 and others as admitted by the applicant in his remarks on page 7 with respect to the arguments concerning reasons to combine the references. Murphy further teaches using this telematics data to determine the presence or absence of a package as in cited paragraph 80 – “Another is recovery initiation taken when there is a change in location and/or lack of logical/physical association to related sensors.  For example, a security exposure may exist if a shipment has a device from a network, such as a mesh network, which is unexpectedly removed.” The determining step is clearly taught in paragraph 80 based on the location (telematics data) of the shipment (package).

In response to applicant’s arguments (on page 7) with regard to the independent claim(s) 30 rejected under 35 U.S.C. 103 that there is no motivation to combine the Murphy and Tengler references because Murphy is already capable of monitoring package data so adding Tengler would be redundant; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The murphy reference doesn’t teach all of the telematics data required in the “receiving telematics data” limitation. Specifically Tengler was used to teach the telematics data to include vehicle acceleration data. Therefore it is necessary to combine Tengler and Murphy to teach all of the telematics data types required. This acceleration data is capable of being used to detect emergency situations such as a crash and the Tengler reference teaches “The communications network provider 90 may interact with the call center 24 to provide services (such as emergency services) to the user” in paragraph 65 which is an added benefit that the Murphy reference doesn’t teach.

In response to applicant’s arguments (on pages 7-8) with regard to the independent claim(s) 30 rejected under 35 U.S.C. 103 that the combined references do not teach/suggest the claimed feature “determining, based at least in part on the telematics data, a package status relating to whether the package is present or absent from the vehicle”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees while noting that only the Murphy reference was used to teach this limitation and supports his assertions based on the same reasoning as used in the first response to arguments above.

In response to applicant’s arguments (on pages 8-9) with regard to the independent claim(s) 30 rejected under 35 U.S.C. 103 that there is no motivation to combined the references to enhance safety.
The examiner respectfully disagrees while noting that the Tengler reference was introduced to teach telematics data that includes acceleration data and acceleration data showing a rapid de-acceleration can be used to assist in determining a crash has occurred. When a crash occurs emergency services are called thereby enhancing safety.

	The arguments/responses above also apply to independent claims 34 and 45. Applicant’s arguments that the dependent claims are allowable because they depend from allowable independent claims are moot since the independent claims stand rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181